Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 1 of 12 PagelD #: 73

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

 

UNITED STATES OF AMERICA, )

)

Plaintiff, )

)

V. )
) No. 4:19CRO0968 (RLW)

ANGELO MAGIC, }

)

Defendant. )

)

GUILTY PLEA AGREEMENT
Come now the parties and hereby agree, as follows:
1. PARTIES:

The parties are the defendant ANGELO MAGIC (hereinafter “defendant” or “Magic”),
represented by defense counsel WILLIAM T. MARSH, and the United States of America
(hereinafter "United States" or "Government"), represented by the Office of the United
States Attorney for the Eastern District of Missouri. This agreement does not, and is not
intended to, bind any governmental office or agency other than the United States Attorney
for the Eastern District of Missouri. The Court is neither a party to nor bound by this
agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for

the defendant's voluntary plea of guilty to Counts I and II of the charge:

a. The United States agrees to move for the dismissal of Counts III and IV at the

time of sentencing;
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 2 of 12 PagelD #: 74

b. Defendant may request a sentence below the U.S. Sentencing Guidelines
range (combination of Total Offense Level and Criminal History Category) ultimately
determined by the Court pursuant to any chapter of the Guidelines and Title 18, United
States Code, Section 3553(a); and

C. The United States will agree to a sentence at the low end of the US.
Sentencing Guidelines range ultimately determined by the Court pursuant to any chapter of
the Guidelines, Title 18, United States Code, Section 3553, or any other provision or rule of
law not addressed herein.

3. ELEMENTS:

Count |

As to Count I, the defendant admits to knowingly violating Title 18, United States
Code, Section 1951(a), and admits there is a factual basis for the plea and further fully
understands that the elements of the crime are:

a. The defendant knowingly robbed a Papa Johns in the City of St. Louis,
Missouri;

b. The robbery involved the unlawful taking of cash by means of actual force,
threatened force, violence or fear of injury, from the custody or possession of an employee
of the Papa Johns; and

(3) The defendant's actions obstructed, delayed or affected commerce or the

movement of any article or commodity in commerce.
Case: 4:19-cr-00968-RLW Doc. #: 45 Filed: 06/24/21 Page: 3 of 12 PagelD #: 75

Count II

As to Count II, the defendant admits to knowingly violating Title 18, United States
Code, Section 924(c), and admits there is a factual basis for the plea and further fully

understands that the elements of the crime are:

a. The defendant committed the crime of robbery of the Papa Johns in St. Louis,

Missouri, set forth in Count |; and

b. A firearm was brandished in furtherance of that crime of robbery of the Papa
Johns in St. Louis, Missouri, as set forth in Count I.

4, FACTS:

 

The parties agree that the facts in this case are as follows and that the Government
would prove these facts beyond a reasonable doubt if the case were to go to trial. These
facts may be considered as relevant conduct pursuant to Section 1B1.3:

a. On September 29, 2019, Victim H.G. was employed by Papa Johns, located in
St. Louis, Missouri. On that date, a person called the Papa Johns and placed an order for a
pizza to be delivered. Victim H.G., in the course of his/her employment, traveled to the
location of 1524 Angelrodt to make the delivery of the pizza. The victim knocked on the
door and received no answer. The residence at that Jocation appeared to be vacant. This
location is in the City of St. Louis and, therefore, within the federal jurisdiction of the
Eastern District of Missouri.

b. The victim started to return to his vehicle when a subject, now identified as
Defendant Angelo Magic and wearing all black clothing, appeared from the side of the
residence. He pointed a silver firearm at the victim’s torso and ordered the victim to

surrender all of his/her belongings. Fearing for his/her safety, the victim complied, giving
3
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 4 of 12 PagelD #: 76

Defendant the pizza bag, the victim’s cell phone, and an amount of U.S. currency.
Defendant then fled on foot.

c. The Papa Johns is a commercial establishment engaged in interstate or
foreign commerce and is in the business of buying and selling articles and commodities
that have previously been transported in interstate or foreign commerce.

5. STATUTORY PENALTIES:

Count |

With respect to Count I, the defendant fully understands that the maximum possible
penalty provided by law for the crime to which the defendant is pleading guilty is
imprisonment of not more than 20 years, a fine of not more than $250,000, or both such
imprisonment and fine, The Court may also impose a period of supervised release of not
more than 3 years.

Count I

With respect to Count IJ, brandishing a firearm in furtherance of a crime of violence,
the defendant fully understands that there is a mandatory minimum sentence of 7 years
and a maximum possible penalty of life imprisonment, a fine of not more than $250,000, or
both such imprisonment and fine. The Court may also impose a period of supervised
release of not more than 5 years. The sentence in Count II shall run consecutively to the
sentence imposed by the Court in Count I.

6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:
The defendant understands that this offense is affected by the U.S. Sentencing

Guidelines and the actual sentencing range is determined by both the Total Offense Level
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 5 of 12 PagelD #: 77

and the Criminal History Category. The parties agree that the following are the applicable
U.S. Sentencing Guidelines Total Offense Level provisions:

COUNT I

a. Chapter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level is 20, as
found in Section 2B3.1(a).
(2) Specific Offense Characteristics: The parties agree that no specific offense

characteristics apply.

b. Chapter 3 Adjustments:
(1) Acceptance of Responsibility: The parties agree that three levels

should be deducted pursuant to Section 3E1.1(a) and (b), because the defendant has clearly
demonstrated acceptance of responsibility and timely notified the government of the
defendant's intention to plead guilty. The parties agree that the defendant's eligibility for
this deduction is based upon information presently known. If subsequent to the taking of
the guilty plea the government receives new evidence of statements or conduct by the
defendant which it believes are inconsistent with defendant's eligibility for this deduction,
the government may present said evidence to the court, and argue that the defendant
should not receive all or part of the deduction pursuant to Section 3E1.1, without violating
the plea agreement.

(2) Other Adjustments: None.

c. Other Adjustment(s) /Disputed Adjustments: None.

d. Estimated Total Offense Level: The parties estimate that the Total Offense

Level is 17.
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 6 of 12 PagelD #: 78

e. Criminal History: The determination of the defendant's Criminal History
Category shall be left to the Court. Either party may challenge, before and at sentencing,
the finding of the Presentence Report as to the defendant's criminal history and the
applicable category. The defendant's criminal history is known to the defendant and is
substantially available in the Pretrial Services Report.

f. Effect of Parties’ U.S. Sentencing Guidelines Analysis: The parties agree that
the Court is not bound by the Guidelines analysis agreed to herein. The parties may not
have foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply
any Guideline despite the agreement herein and the parties shall not be permitted to
withdraw from the plea agreement.

COUNT II

The parties agree that the sentence for Count II is set forth in U.S.S.G. § 2K2.4(b),
which provides that “the guideline sentence is the minimum term of imprisonment
required by statute.” The statute, Title 18 U.S.C. § 924(c)(1)(A)(ii), provides that, “if the
firearm is brandished,” the defendant shall be sentenced to a “term of imprisonment of not
less than 7 years,” to run consecutively to the term of imprisonment imposed in Count I.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

a. Appeal: The defendant has been fully apprised by defense counsel of the
defendant's rights concerning appeal and fully understands the right to appeal the sentence
under Title 18, United States Code, Section 3742.

(1) Non-Sentencing Issues: The parties waive all rights to appeal all non-
jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to

pretrial motions, discovery, the guilty plea, the constitutionality of the Statute(s) to which
6
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 7 of 12 PagelD #: 79

defendant is pleading guilty and whether defendant's conduct falls within the scope of the
statute(s).

(2) Sentencing Issues: In the event the Court accepts the plea, accepts the
U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a
Sentencing Guidelines range, sentences the defendant within or below that range, then, as
part of this agreement, the defendant hereby waives all rights to appeal all sentencing
issues other than Criminal History, but only if it affects the Base Offense Level or Criminal
History Category. Similarly, the Government hereby waives all rights to appeal all
sentencing issues other than Criminal History, provided the Court accepts the plea, the
agreed Total Offense Level and sentences the defendant within or above that range.

b. Habeas Corpus: The defendant agrees to waive all rights to contest the
conviction or sentence in any post-conviction proceeding, including one pursuant to Title
28, United States Code, Section 2255, except for claims of prosecutorial misconduct or
ineffective assistance of counsel.

c. Right to Records: The defendant waives all rights, whether asserted directly or
by a representative, to request from any department or agency of the United States any
records pertaining to the investigation or prosecution of this case, including any records
that may be sought under the Freedom of Information Act, Title 5, United States Code,

Section 522, or the Privacy Act, Title 5, United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The defendant

agrees to truthfully complete and sign forms as required by the United States Probation

 
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 8 of 12 PagelD #: 80

Office prior to sentencing and consents to the release of these forms and any supporting
documentation by the United States Probation Office to the government.

b. Civil or Administrative Actions not Barred; Effect on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to
take any civil, tax, immigration/deportation or administrative action against the defendant.

c. Supervised Release: Pursuant to any supervised release term, the Court will
impose standard conditions upon the defendant and may impose special conditions related
to the crime defendant committed. These conditions will be restrictions on the defendant
to which the defendant will be required to adhere. Violation of the conditions of
supervised release resulting in revocation may require the defendant to serve a term of
imprisonment equal to the length of the term of supervised release, but not greater than
the term set forth in Title 18, United States Code, Section 3583(e)(3), without credit for the
time served after release. The defendant understands that parole has been abolished

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code,
Section 3013, the Court is required to impose a mandatory special assessment of $100 per
count for a total of $200, which the defendant agrees to pay at the time of sentencing.

Money paid by the defendant toward any restitution or fine imposed by the Court shall be
first used to pay any unpaid mandatory special assessment.

e. Possibility of Detention: The defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may
impose a fine, restitution (in addition to any penalty authorized by law), costs of

incarceration and costs of supervision. The defendant agrees that any fine or restitution
8
Case: 4:19-cr-O0968-RLW Doc. #: 45 Filed: 06/24/21 Page: 9 of 12 PagelD #: 81

imposed by the Court will be due and payable immediately. Pursuant to Title 18, United
States Code, Section 3663A, an order of restitution is mandatory for all crimes listed in
Section 3663A(c). Regardless of the Count of conviction, the amount of mandatory
restitution imposed shall include all amounts allowed by Section 3663A(b) and the amount
of loss agreed to by the parties, including all relevant conduct loss. The defendant agrees to
provide full restitution to all victims of all charges in the indictment.

g. Forfeiture: The defendant agrees to forfeit all of the defendant's interest in all
items seized by law-enforcement officials during the course of their investigation. The
defendant admits that all United States currency, weapons, property and assets seized by
law enforcement officials during their investigation constitute the proceeds of the
defendant's illegal activity, were commingled with illegal proceeds or were used to
facilitate the illegal activity. The defendant agrees to execute any documents and take all
steps needed to transfer title or ownership of said items to the government and to rebut
the claims of nominees and/or alleged third party owners. The defendant further agrees
that said items may be disposed of by law enforcement officials in any manner.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

In pleading guilty, the defendant acknowledges, fully understands and hereby
waives his rights, including but not limited to: the right to plead not guilty to the charges;
the right to be tried by a jury in a public and speedy trial; the right to file pretrial motions,
including motions to suppress or exclude evidence; the right at such trial to a presumption
of innocence; the right to require the government to prove the elements of the offenses
against the defendant beyond a reasonable doubt; the right not to testify; the right not to

present any evidence; the right to be protected from compelled self-incrimination; the right
9
Case: 4:19-cr-00968-RLW Doc. #: 45 Filed: 06/24/21 Page: 10 of 12 PagelID #: 82

at trial to confront and cross-examine adverse witnesses; the right to testify and present
evidence and the right to compel the attendance of witnesses. The defendant further
understands that by this guilty plea, the defendant expressly waives all the rights set forth
in this paragraph.

The defendant fully understands that the defendant has the right to be represented
by counsel, and if necessary, to have the Court appoint counsel at trial and at every other
stage of the proceeding. The defendant's counsel has explained these rights and the
consequences of the waiver of these rights. The defendant fully understands that, as a
result of the guilty plea, no trial will, in fact, occur and that the only action remaining to be
taken in this case is the imposition of the sentence.

The defendant is fully satisfied with the representation received from defense
counsel, The defendant has reviewed the government's evidence and discussed the
government's case and all possible defenses and defense witnesses with defense counsel.
Defense counsel has completely and satisfactorily explored all areas which the defendant
has requested relative to the government's case and any defenses.

The guilty plea could impact defendant's immigration status or result in
deportation. In particular, if any crime to which defendant is pleading guilty is an
"aggravated felony" as defined by Title 8, United States Code, Section 1101(a)(43), removal
or deportation is presumed mandatory. Defense counsel has advised the defendant of the
possible immigration consequences, including deportation, resulting from the plea.

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:
This document constitutes the entire agreement between the defendant and the

government, and no other promises or inducements have been made, directly or indirectly,
10
Case: 4:19-cr-00968-RLW Doc. #: 45 Filed: 06/24/21 Page: 11 of 12 PagelD #: 83

by any agent of the government, including any Department of Justice attorney, concerning
any plea to be entered in this case. In addition, the defendant states that no person has,
directly or indirectly, threatened or coerced the defendant to do or refrain from doing
anything in connection with any aspect of this case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea
agreement and the guilty plea. The defendant further acknowledges that this guilty plea is
made of the defendant's own free will and that the defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if defendant commits any crime, other
than minor traffic offenses, violates any condition of release that results in revocation,
violates any term of this guilty plea agreement, intentionally provides misleading,
incomplete or untruthful information to the U.S. Probation Office or fails to appear for
sentencing, the United States, at its option, may be released from its obligations under this
agreement. The Government may also, in its discretion, proceed with this agreement and
may advocate for any sentencing position supported by the facts, including but not limited

to obstruction of justice and denial of acceptance of responsibility.

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement,

11
Case: 4:19-cr-00968-RLW Doc. #: 45 Filed: 06/24/21 Page: 12 of 12 PagelD #: 84

except where the Court rejects those portions of the plea agreement which deal with

charges the government agrees to dismiss or not to bring.

“hy
06/03/20 dA yi y
ate ALLISON HART BEHRENS, #38482M0.
Assistant United States Attorney

ofr |x Heophalnna(,

 

 

Date ANGELO MAGYC
Defendant
CYAVEN ACL.
Date WILLIAM T. MARSH

Attorney for Defendant

12
